Appeal from a judgment of the Supreme Court (Feldstein, J.), entered April 3, 2006 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
In 1987, petitioner was sentenced to a term of imprisonment of 8 to 16 years upon his conviction of the crime of kidnapping in the second degree. He was released to parole supervision in 2000. In August 2004, he was charged with parole violations. After a hearing, his parole was revoked and he was directed held until the maximum expiration of his sentence. Petitioner commenced this proceeding seeMng a writ of habeas corpus after an unsuccessful administrative appeal. Supreme Court dismissed the petition and this appeal ensued.
We affirm. The parole violation charge that petitioner used opiates without medical authorization was supported by credible evidence at his parole revocation hearing, including a toxicology report (see People ex rel. Brazeau v McLaughlin, 233 *887AD2d 724, 725 [1996], lv denied 89 NY2d 810 [1997]). Notably, petitioner did not deny the charges of curfew violation, refusal to submit to a drug test and leaving the parole office without completing his report, all of which were supported by testimonial evidence.
Petitioner’s refusal to appear at the last session of his parole revocation hearing constituted a waiver of his right to be present. His challenge to the time assessment guidelines of the Board of Parole is also without merit as the ex post facto doctrine does not apply to regulations (see 9 NYCRR 8005.20 [c]; Matter of Robinson v Bennett, 300 AD2d 715, 716 [2002]). To the extent that petitioner’s additional claims are preserved, we have reviewed them and conclude that they are without merit.
Cardona, EJ., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.